Exhibit 10.29
 
CONVERTIBLE PROMISSORY NOTE
 
 

$220,000    Dated: As of  June 30, 2011


 
FOR VALUE RECEIVED, the undersigned, Sanomedics International Holdings, Inc., a
Delaware corporation ("Maker" or the “Company”), hereby promises to pay to the
order of CLSS Holdings LLC, a director and officer of Maker ("Holder") the
principal sum of Two Hundred Twenty Thousand Dollars ($220,000.00)(the
“Principal Amount”), on or by June 30, 2012 (the "Maturity Date"), plus accrued
and unpaid interest as set forth below.


1.           Principal and interest shall be payable in lawful money of the
United States of America in immediately available funds, without any deduction,
setoff or counterclaim, at the address of Holder specified herein.


2.           This Note shall bear interest on the unpaid principal amount hereof
commencing on the date hereof at a rate of 9% per annum. Upon the occurrence and
during the continuance of an Event of Default, interest shall accrue on the
unpaid principal amount of this Note, from the date of such default until the
earlier of the date the principal sum is paid in full or, if applicable, the
date such default is cured, at the rate of 15% per annum (but not higher than
the applicable maximum rate provided by law).  Accrued interest on the
outstanding principal amount of this Note shall be payable on the Maturity Date,
unless accelerated as a result of the occurrence of an Event of Default as set
forth below.


3.           The principal amount of this Note may not be prepaid.


4.           (a)           Prepayment Conversion.  Notwithstanding anything
contained in this Note to the contrary, Holder of this Note is entitled, at his
option, at any time after the issuance of this Note, to convert all or any
lesser portion of the Principal Amount and accrued but unpaid interest into
common stock of the Maker (“Common Stock”) at a conversion price for each share
of Common Stock equal to at a price of $0.50 (the “Conversion Price”).  (The
Common stock into which the Note is converted shall be referred to in this
agreement as “Conversion Shares”)  The Maker will not be obligated to issue
fractional Conversion Shares.  For purpose of this section, the closing bid
price of the Common Stock shall be the closing bid price as reported by the
Nasdaq Stock Market, or the closing bid price in the over-the-counter market or,
if the Common Stock is listed on another stock market or exchange, the closing
bid price on such exchange.  The Holder may convert this Note into Common Stock,
in part or in full, by providing the Maker the form of conversion notice
attached to the Note as Exhibit A, executed by the Holder of the Note evidencing
such Holder’s intention to convert the Note.
 
(b)           The Company will not issue fractional shares or scrip representing
fractions of shares of Common Stock on conversion, but the Company will round
the number of shares of Common Stock issuable up to the nearest whole
share.  The date on which a Notice of Conversion is given shall be deemed to be
the date on which the Holder notifies the Company of its intention to so convert
by delivery, by facsimile transmission or otherwise, of a copy of the Notice of
Conversion.  Notice of Conversion may be sent by facsimile to the Company, Attn:
Keith Houlihan, Fax.: 305-433-5129.  Upon receipt of the Notice of Conversion,
the Company shall immediately cause the issuance of the shares of common stock
subject to the notice.  The Holder will deliver this Note, together with
original executed copy of the Notice of Conversion, to the Company within three
(3) business days following the Conversion Date.  At the Maturity Date, the
Company will pay any unconverted Outstanding Principal Amount and accrued
Interest thereon, at the option of the Holder, in either (a) cash or (b) Common
Stock valued at a price equal to the Conversion Price determined as if the Note
was converted in accordance with its terms into Common Stock on the Maturity
Date.
 
 
 
1

--------------------------------------------------------------------------------

 

 
(c)           Adjustment Due to Dilutive Issuance.  If, at any time when the
Note is issued and outstanding, the Company issues or sells, or in accordance
with this Section 4(c) hereof is deemed to have issued or sold, any shares of
Common Stock for no consideration or for a consideration per share (before
deduction of reasonable expenses or commissions or underwriting discounts or
allowances in connection therewith) less than the Conversion Price in effect on
the date of such issuance (or deemed issuance) of such shares of Common Stock (a
“Dilutive Issuance”), then immediately upon the Dilutive Issuance, the
Conversion Price will be reduced to the amount of the consideration per share
received by the Company in such Dilutive Issuance.


The Company shall be deemed to have issued or sold shares of Common Stock if the
Company in any manner issues or grants any warrants, rights or options (not
including employee stock option plans), whether or not immediately exercisable,
to subscribe for or to purchase Common Stock or other securities convertible
into or exchangeable for Common Stock (“Convertible Securities”) (such warrants,
rights and options to purchase Common Stock or Convertible Securities are
hereinafter referred to as “Options”) and the price per share for which Common
Stock is issuable upon the exercise of such Options is less than the Conversion
Price then in effect, then the Conversion Price shall be equal to such price per
share.  For purposes of the preceding sentence, the “price per share for which
Common Stock is issuable upon the exercise of such Options” is determined by
dividing (i) the total amount, if any, received or receivable by the Company as
consideration for the issuance or granting of all such Options, plus the minimum
aggregate amount of additional consideration, if any, payable to the Company
upon the exercise of all such Options, plus, in the case of Convertible
Securities issuable upon the exercise of such Options, the minimum aggregate
amount of additional consideration payable upon the conversion or exchange
thereof at the time such Convertible Securities first become convertible or
exchangeable, by (ii) the maximum total number of shares of Common Stock
issuable upon the exercise of all such Options (assuming full conversion of
Convertible Securities, if applicable).  No further adjustment to the Conversion
Price will be made upon the actual issuance of such Common Stock upon the
exercise of such Options or upon the conversion or exchange of Convertible
Securities issuable upon exercise of such Options.


Additionally, the Company shall be deemed to have issued or sold shares of
Common Stock if the Company in any manner issues or sells any Convertible
Securities, whether or not immediately convertible (other than where the same
are issuable upon the exercise of Options), and the price per share for which
Common Stock is issuable upon such conversion or exchange is less than the
Conversion Price then in effect, then the Conversion Price shall be equal to
such price per share.  For the purposes of the preceding sentence, the “price
per share for which Common Stock is issuable upon such conversion or exchange”
is determined by dividing (i) the total amount, if any, received or receivable
by the Company as consideration for the issuance or sale of all such Convertible
Securities, plus the minimum aggregate amount of additional consideration, if
any, payable to the Company upon the conversion or exchange thereof at the time
such Convertible Securities first become convertible or exchangeable, by (ii)
the maximum total number of shares of Common Stock issuable upon the conversion
or exchange of all such Convertible Securities.  No further adjustment to the
Conversion Price will be made upon the actual issuance of such Common Stock upon
conversion or exchange of such Convertible Securities.


6.           The unpaid principal amount of this Note, the accrued interest
thereon and all other obligations of Maker hereunder (collectively, the
"Obligations"), at the option of Holder, shall become immediately due and
payable upon the occurrence of any of the following events of default ("Events
of Default"):


(a)           Maker shall fail to pay: (i) any principal or accrued interest
under this Note within ten (10) days after the Maturity Date; or (ii) any of the
other monetary Obligations to be paid by it under this Note within ten (10) days
of the due date for payment of same.


(b)           Maker shall default in the observance or performance of any
material agreements, covenants or conditions contained in: (i) this Note or in
any other document or instrument referred to herein or therein (except the
failure to pay monetary Obligations); or (ii) any agreement by and between the
Maker and the Holder; and fail to cure such default within ten (10) business
days of the date Maker obtains notice thereof whether from Holder or otherwise.
 
 
 
2

--------------------------------------------------------------------------------

 

 
(c)           Any present or future representation or warranty made by or on
behalf of Maker whether contained herein or in any of the other document shall
be false or incorrect in any material respect when such representation or
warranty is made.


(d)           The occurrence of any of the following with respect to Maker:
dissolution; termination of existence; insolvency; business cessation; calling
of a meeting of creditors; appointment of a receiver for any property;
assignment for the benefit of creditors or admit in writing its inability to pay
its debts as they become due; voluntary commencement of any proceeding under any
bankruptcy or insolvency law; commencement of any involuntary proceeding under
any bankruptcy or insolvency law and if any such involuntary proceeding is not
dismissed within 45 days or the relief requested is granted; entry of a court
order which enjoins or restrains the conduct of business in the ordinary course.


7.           Maker shall reimburse Holder for all costs and expenses incurred by
Holder and shall pay the reasonable fees, disbursements and out of pocket
expenses of counsel to Holder in connection with the enforcement of Holder's
rights hereunder.  Maker shall also pay any and all taxes (other than taxes on
or measured by net income of the holder of this Note) recording fees, filing
charges, search fees or similar items incurred or payable in connection with the
execution and delivery of this Note.


8.           Maker waives demand, presentment, protest and notice of any kind
and consents to the release, surrender or substitution of any and all security
or guarantees for the Obligations evidenced hereby or other indulgence with
respect to this Note, all without notice.


9.           Maker shall indemnify, defend and save Holder harmless from and
against any and all claims, liabilities, losses, costs and expenses (including,
without limitation, reasonable attorneys' fees, disbursements and out of pocket
expenses) of any nature whatsoever which may be asserted against or incurred by
Holder arising out of or in any manner occasioned by or any failure by Maker to
perform any of its Obligations hereunder.


10.           Maker agrees to do such further acts and to execute and deliver to
Holder such additional agreements, instruments and documents as Holder may
reasonably require or deem advisable to effectuate the purposes of this Note, or
to confirm to Holder its rights, powers and remedies under this Note.


11.           (a)  Any notice or other communication required or permitted
hereunder shall be in writing and shall be delivered or transmitted personally
by messenger, by recognized overnight courier, telecopied or mailed (by
registered or certified mail, postage prepaid) as follows:
 

  (i) If to Maker, one copy to:               Sanomedics International Holdings,
Inc.       80 SW 8th St. Suite 2180       Miami FL 33130             (ii) If to
the Holder:               CLSS Holdings LLC       19501 W. Country Club Dr.
#1610       Aventura, Florida 33180  


 
(b)           Each such notice or other communication shall be effective: (i) if
given by telecopier, when such telecopy is transmitted to the telecopier number
specified in Section 11(a) (with confirmation of transmission received by the
sender); or (ii) if given by any other means, when received at the address
specified in Section 11(a).  Any party by notice given in accordance with this
Section 11 to the other party may designate another address (or telecopier
number) or person for receipt of notices hereunder.
 
 
3

--------------------------------------------------------------------------------

 
 
12.           This Note contains the entire agreement between the parties with
respect to the subject matter hereof and supersedes all prior agreements,
written or oral, with respect thereto.


13.           This Note may be amended, superseded, cancelled, renewed or
extended only by a written instrument signed by Holder and Maker.  Any
provisions hereof may be waived by a party but any such waiver must be in
writing signed by such party and any such waiver shall be effective only in the
specific instance and for the specific purpose for which given.  No delay on the
part of any party in exercising any right, power or privilege hereunder shall
operate as a waiver thereof, nor shall any waiver on the part of any party of
any such right, power or privilege, nor any single or partial exercise of any
such right, power or privilege, preclude any further exercise thereof or the
exercise of any other such right, power or privilege.  The rights and remedies
herein provided are cumulative and are not exclusive of any rights or remedies
that any party may otherwise have at law or in equity.

14.           This Agreement shall be governed by and construed in accordance
with the laws of the State of Florida applicable to agreements made and to be
performed entirely within such State, without regard to the conflict of laws
rules thereof.


15.           Maker irrevocably: (a) agrees that any suit, action or other legal
proceeding arising out of this Agreement may be brought in the courts of the
State of Florida or the courts of the United States located in Dade County,
Florida; (b) consents to the jurisdiction of each court in any such suit, action
or proceeding; (c) waives any objection which it may have to the laying of venue
of any such suit, action or proceeding in any of such courts; (d) waives the
right to assert any counterclaim in any such suit, action and proceeding; and
(e) waives the right to a trial by jury in any such suit, action or other legal
proceeding.


16.           This Note and all of its provisions, rights and Obligations shall
be binding upon and shall inure to the benefit of the parties hereto and their
respective successors, assigns and legal representatives.  Nothing herein
express or implied is intended or shall be construed to confer upon or to give
anyone other than the parties hereto and their respective heirs, legal
representatives and successors any rights or benefits under or by reason of this
Agreement and no other party shall have any right to enforce any of the
provisions of this Agreement.  This note may be transferred or assigned by the
Holder, in full or in part.


17.           If any provision of this Note for any reason shall be held to be
illegal, invalid or unenforceable, such illegality shall not affect any other
provision of this Note, but this Note shall be construed as if such illegal,
invalid or unenforceable provision had never been included herein.
 
 

 
 
4

--------------------------------------------------------------------------------

 


 
 
 
IN WITNESS WHEREOF, the undersigned has executed this Secured Promissory Note as
of the date first written above.
 
 
 

ATTEST:       MAKER:    
Sanomedics International Holdings, Inc.,
         
 
By:
/s/ Keith Houlihan       Name: Keith Houlihan       Title: President and by
resolution of the members of the Board of Directors)          



                                                     
 
 

 
 
5

--------------------------------------------------------------------------------

 
 
 
Exhibit A
Conversion Notice
NOTICE OF CONVERSION




The undersigned hereby elects to convert $____________ principal amount of the
Note (defined below) into that number of shares of Common Stock to be issued
pursuant to the conversion of the Note (“Common Stock”) as set forth below, of
Sanomedics International Holdings, Inc., a Delaware corporation (the “Borrower”)
according to the conditions of the convertible note of the Borrower dated as of
June 30, 2011, (the “Note”), as of the date written below.  No fee will be
charged to the Holder for any conversion, except for transfer taxes, if any.


Box Checked as to applicable instructions:


 
[ ]
The Borrower shall electronically transmit the Common Stock issuable pursuant to
this Notice of Conversion to the account of the undersigned or its nominee with
DTC through its Deposit Withdrawal Agent Commission system (“DWAC Transfer”).



Name of DTC Prime Broker:
Account Number:


 
[  ]
The undersigned hereby requests that the Borrower issue a certificate or
certificates for the number of shares of Common Stock set forth below (which
numbers are based on the Holder’s calculation attached hereto) in the name(s)
specified immediately below or, if additional space is necessary, on an
attachment hereto:

 
 

  Date of Conversion:     Applicable Conversion Price:     Number of Shares of
Common Stock to be Issued Pursuant to     Conversion of the Notes:     Amount of
Principal Balance Due on Note being Converted:         BY:     Name:          
Date:           Address:    

 
 
 
6